DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 September 2020.

Claims 1-19 are examined.


Withdrawn Rejections/Objections
The rejection of claim 2 under 35 U.S.C. 112(b), with respect to the phrase which includes, “and especially aerogel particles”, is withdrawn in view of Applicant’s amendment to claim 2.

The rejection of claim 19 under 35 U.S.C. 112(b), with respect to the phrase “the cleansing composition”, is withdrawn in view of Applicant’s amendment to claim 2.

The rejection of claim 14 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s amendment to claim 14.

The objection to claim 18 is withdrawn in view of Applicant’s amendment to claim 18.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejections are maintained, and is updated as necessitated by Applicant’s amendment filed 01 February 2021:
Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 2-18 do not remedy these deficiencies, and therefore are also rejected as depending from a rejected base claim.
To overcome this rejection, the Examiner suggests Applicant amend each claim so that the maximum amount of each component, when combined with the required minimum amount of each additional component present, totals less than or equal to 100%.  Note amendments must be supported by the specification as originally filed.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 19 recites, “from about 20% to about 30% by weight of at least a first silicone” and “from about 60% to about 80% by weight of at least a second silicone”.  The phrases are indefinite because it is not clear if each component is limited to “a first silicone” or “a second silicone”, or if additional, unnamed ingredients are present within the recited weight amounts (and if so, what those unrecited ingredients are).  Therefore, the metes and bounds of the claims are unclear.
To overcome this rejection, the Examiner suggests Applicant delete “a” at each occurrence and replace it with “one” (e.g., “at least one first silicone”).

Response to Arguments
Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive.  
With respect to the rejections under 35 U.S.C. 112(b), Applicant argues claims 1, 2, and 19 were amended in a manner believed to address the rejection.  However, with respect to amounts of components, the maximum amount of emulsifier/dimethicone crosspolymer is still indefinite because this maximum amount, combined with the required minimum amounts of the other components, totals more than 100%.  Similarly, the maximum amount of the second silicone is still indefinite because this maximum amount, combined with the required minimum amounts of the other components, totals more than 100%.  Therefore, this rejection under 35 U.S.C. 112(b) is maintained.  Additionally, claim 19 is further rejected under 35 U.S.C. 112(b) because the .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/367,499 in view of Msika et al (“Msika”, US Patent 8,147,883).  
US ‘499 claims an anhydrous mineral sunscreen cosmetic composition comprising: a) From about 0.1% to about 2% by weight of one silica silylate;  5b) From about 0.1% to about 5% by weight of allantoin; c) From about 1% to about 12% by weight of one at least one emulsifier; d) From about 0.1 to about 5% by weight of at least one film former; e) From about 1% to about 25% by weight of one or more mineral UV filtering agents;  10f) From about 20% to about 30% by weight of at least a first silicone having a viscosity from about between 2 cst to about 70 cst; and g) From about 40% to 
Msika teaches plant oils such as sunflower oil unsaponifiables increase the synthesis of skin lipids, especially the lipids of the epidermal skin barrier (e.g., col. 1, line 62 – col. 2, line 38).  The use enables to prevent and/or treat deterioration of the skin barrier (e.g., abstract; col. 18, lines 45-67).  This advantageous effect makes it possible to prevent and/or treat impairments of the skin barrier, including treatment of disorders of the skin resulting from an exposure to actinic radiation, especially UV radiation (e.g., col. 6, lines 7-12, 51-57).  The plant oil may be present in the composition in a proportion preferably between about 0.5% and about 10% by weight (e.g., col. 6, lines 58-63).  The medium for the oil may be anhydrous (e.g., col. 6, lines 1-4).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a plant oil such as sunflower oil unsaponifiables in the claimed composition of US ‘499; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the addition of said oil provides the benefits of preventing and/or treating disorders of the skin from UV radiation, as taught by Msika, and US ‘499 is directed to sunscreen (i.e., photoprotective) compositions.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s request that the nonstatutory double patenting rejection be held in abeyance pending the indication of allowable subject matter is duly noted.  No claims are currently allowable; however, allowable subject matter is indicated below (see paragraph 22, below).  The Examiner suggests Applicant file a terminal disclaimer to overcome the provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

The following rejection is newly added:
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lebre-Lemonnier (“Lemonnier”, FR 2992198; machine translation included with this Office action) in view of Chanchani (US Patent 6,503,944) and Msika et al. (“Msika”, US Patent 8,147,883, previously cited).
Lemonnier teaches anhydrous cosmetic composition comprises at least 15 wt.% of pigments, and a mixture of two distinct linear volatile oils and at least hydrophobic aerogel silica particles (e.g., abstract). The anhydrous cosmetic composition is useful for making up skin, preferably for covering the skin without marking the visible and/or tactile irregularities of the skin (claimed), where the visible and/or tactile irregularities are pores (e.g., translation at page 1, lines 10-13).  As linear volatile silicone oils, mention may be made in particular of those having a viscosity of less than or equal to 8 centistokes (cSt), and having, in particular, from 2 to 10 silicon atoms, and in in particular, from 2 to 7 silicon atoms, these silicones optionally comprising alkyl or alkoxy groups having from 1 to 10 carbon atoms. As volatile silicone oil which can be used in the invention, there may be mentioned, in particular, dimethicones of viscosity 5 and 6 cSt, heptamethyl hexyltrisiloxane, 
While Lemonnier further teaches the composition may comprise customary cosmetic adjuvants, such as moisturizing agents; emollients, lipophilic active agents, and antioxidants (translation, page 17, lines 686-688), Lemonnier does not specifically teach the presence of allantoin (instant claim 1) and a fatty substance which is sunflower seed oil unsaponifiables (instant claims 7, 19), or active agents such as Vitamin C (Applicant’s elected species; instant claim 18).  
However, Chanchani teaches a new composition has been created which provide convenient solution for dry skin care needs. The composition is anhydrous and takes the form of a solid stick. The components of this product are: 5-50% of a wax; 10-80% of a hydrophobic liquid ingredient; 1-20% of a spreading agent; and optionally, 0-50% of a hydrophilic moisturizer (see abstract). In order to further enhance the moisturizing effects of the anhydrous skin care composition, the composition may further comprise a moisturizer; suitable examples allantoin (e.g., col. 4, lines 34-45). The amount of hydrophilic moisturizing ingredient will be up to 50 wt. % based on the total weight of the composition, preferably from 10-50 wt. %, and more preferably from 
Additionally, Msika teaches plant oils such as sunflower oil unsaponifiables increase the synthesis of skin lipids, especially the lipids of the epidermal skin barrier (e.g., col. 1, line 62 – col. 2, line 38).  The use enables to prevent and/or treat deterioration of the skin barrier (e.g., abstract; col. 18, lines 45-67).  This advantageous effect makes it possible to prevent and/or treat impairments of the skin barrier, including treatment of disorders of the skin resulting from an exposure to actinic radiation, especially UV radiation (e.g., col. 6, lines 7-12, 51-57).  The plant oil may be present in the composition in a proportion preferably between about 0.5% and about 10% by weight (e.g., col. 6, lines 58-63).  The medium for the oil may be anhydrous (e.g., col. 6, lines 1-4).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include allantoin, optionally with Vitamin C, and a plant oil such as sunflower oil unsaponifiables in the claimed composition of US ‘499; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the addition of allantoin provides the benefits of further enhancing the moisturizing effects of the anhydrous skin care composition, as well as further incorporation of additional actives, as taught by Chanchani, and the addition of the sunflower oil unsaponifiables provides the benefits of .


Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 as amended recites, “the at least second silicone is present from about 60% to about 75% by weight”.  Applicant’s specification teaches that specific amounts of the at least second silicone include 60%, 74%, and 76% (e.g., see as-filed specification, page 13, lines 10-12).  The Examiner suggests Applicant amend claim 13 to read, “the at least second silicone is present from about 60% to about 76% by weight”, consistent with the specification.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  claim 16 recites, “film formers are selected from the group consisted of”.  The Examiner suggests Applicant amend claim 16 to read, “the group consisting of” to improve the clarity of the claim.  Appropriate correction is required.


Allowable Subject Matter
Subject matter which appears to be nonobvious based on Applicant’s disclosure is the following: the anhydrous cosmetic composition of independent claim 1 or independent claim 19, wherein the at least one first silicone is a dimethicone having a 




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA S FRAZIER/           Examiner, Art Unit 1611